DETAILED ACTION
Election/Restrictions
Claims 7, 8, 10, 12-15 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 9, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al. (6,502,922) in view of Ito et al. (2014/0078231).

 	Regarding claim 1, Kawase teaches a recording apparatus in which, when three spatial axes orthogonal to each other are an X-axis, a Y-axis, and a Z-axis, respectively, directions along the X-axis, the Y-axis, and the Z-axis are an X direction, a Y direction, and a Z direction, respectively, positive directions along the X-axis, the Y-axis, and the Z-axis toward a positive side are a +X direction, a +Y direction, and a +Z direction, respectively, negative directions along the X-axis, the Y-axis, and the Z-axis toward a negative side are a -X direction, a -Y direction, and a -Z direction, respectively, the Z 
a support portion (fig. 2, item 2) having a support surface (fig. 2, surface of belt 4 facing heads 6) that configures a transport route and transporting a medium (fig. 2, item Pa) supported by the support surface in a transport direction (fig. 2, direction C); 
a head portion (fig. 2, item 6) having an ejecting surface (fig. 2, surface of head 6 facing belt 4) that faces in the +B direction and is provided with a nozzle configured to eject liquid to the medium to be transported in the transport direction (see fig. 2); 
a cap portion (fig. 2, item 8) configured to cover the ejecting surface (compare figs. 1, 2); 
a head moving portion (fig. 2, items 22/30) configured to move the head portion in a moving direction (see fig. 2); and 
a cap moving portion (fig. 1, items 18/20) configured to support the cap portion and move the cap portion between a cap position where a cap surface of the cap portion covers the ejecting surface (see fig. 2) and a standby position (see fig. 2) where the cap surface does not cover the ejecting surface (col. 5, lines 1-15), 

Kawase does not teach the cap moving portion supports the cap portion with the cap surface facing in an inclined direction between the X direction and +Z direction. Ito teaches a printhead and medium support that are oriented in a direction inclined with respect to the horizontal and the vertical (Ito, see fig. 2). It would have been obvious to apply the capping maintenance device disclosed by Kawase to the inclined printhead and support disclosed by Ito because doing so would allow for the maintenance of Ito’s printhead thereby ensuring high print quality.
Upon combination of Kawase and Ito, the resultant device would have a head moving direction that intersects each of the X direction, the Y direction, the Z direction and the transport direction and a cap moving portion configured to move the cap portion in a direction that intersects each of the X direction, the Y direction, the Z direction, and the moving direction. That is, applying the inclined arrangement of Ito’s head and transport path to the device of Kawase, all limitations would be met. As shown in the resultant device below,  the head moving direction intersects X, Y, Z and the cap moving direction while the cap is moved in a direction intersecting X, Y, Z and the head moving direction. 


    PNG
    media_image1.png
    1204
    1204
    media_image1.png
    Greyscale

(Note that the preamble of the claim has not been given patentable weight in the rejection. Thus, while the rejection does teach all limitations of the claim including those in the preamble, it should be noted that the preamble will not be given patentable weight unless it is amended to be included in the claim. This applies to all claims.) 	Regarding claim 2, Kawase in view of Ito teaches the recording apparatus 

Regarding claim 9, Kawase in view of Ito teaches the recording apparatus according to claim 1, wherein the head moving portion moves, along the moving direction, the head portion to a recording position at which recording on the medium is performed, and a retreat position apart from the support portion with respect to the recording position, and the retreat position includes a position of the head portion when the cap portion covers the ejecting surface (Kawase, see figs. 1, 2). 	Regarding claim 11, Kawase in view of Ito teaches the recording apparatus according to claim 9, wherein the cap portion completes movement when the head portion stands by at the retreat position (Kawase, see figs. 1, 2). 	Regarding claim 16, Kawase in view of Ito teaches the recording apparatus according to claim 5, wherein the head moving portion moves, along the moving direction, the head portion to a recording position at which recording on the medium is performed, and a retreat position apart from the support portion with respect to the recording position, and the retreat position includes a position of the head portion when the cap portion covers the ejecting surface (Kawase, see figs. 1, 2, col. 5, lines 1-15). 	Regarding claim 17, Kawase in view of Ito teaches the recording apparatus according to claim 16, wherein the cap portion completes movement when the head portion stands by at the retreat position (Kawase, see figs. 1, 2, col. 5, lines 1-15).
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase in view of Ito as applied to claim 2 above, and further in view of Tanaka et al. (2012/0113180).
 	Regarding claim 3, Kawase in view of Ito teaches the recording apparatus according to claim 2. Kawase in view of Ito does not teach a charging portion configured to charge the support surface of the support portion; and a static elimination portion disposed on a side of the -B direction with respect to the support portion, and configured to eliminate static electricity from the medium supported by the support portion, wherein the cap moving portion moves the cap portion on a side of the -B direction with respect to the static elimination portion. Tanaka teaches this (Tanaka, see fig. 8, note charging portion 54 and static elimination portion 71). It would have been obvious to one of skill in the art at the time of invention to add the charger and discharging portions disclosed by Tanaka because doing so would allow for the attraction of the medium to the conveyance belt, thereby preventing slippage of the sheet from the belt and ensuring quality alignment of the head with respect to the medium. 
(Note that “a side of the –B direction” could mean anything in this context and that, as detailed above, the many directions recited in the preamble of claim 1 have not . 
Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the operation of the claimed device, but the amendments fail to distinguish the invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853